Citation Nr: 1107428	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-31 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly compensation (SMC) at the 
housebound rate or based on the need for regular aid and 
attendance, to include the propriety of the reduction in special 
monthly compensation from the housebound rate to the "K" rate 
for loss of use of a creative organ, effective September 1, 2008.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 
1956, and from November 1961 to November 1969.  He is the 
recipient of, among several decorations, the Purple Heart medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2008 and January 2009 rating decisions of the 
Department of Veteran's Affairs (VA) regional office (RO) located 
in Detroit, Michigan that reduced the Veteran's SMC from the 
housebound rate to the "k" rate (for loss of use of a creative 
organ) and that denied entitlement to SMC based on the need for 
regular aid and attendance.

In May 2010, the Veteran submitted a written request to cancel 
his Travel Board hearing scheduled on May 27, 2010.  Based 
thereon, the Veteran's request for a Board hearing is considered 
withdrawn, and this matter is ready for decision.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran appeals the reduction of his SMC from the housebound 
rate to the "k" rate (for loss of use of a creative organ), and 
he also specifically claims entitlement to SMC based on the need 
for regular aid and attendance.  After a thorough review of the 
Veteran's claims folder, the Board has determined that additional 
development is necessary prior to adjudication of this claim.  

Special monthly compensation is generally provided for a veteran 
who, as a result of service-connected disability, is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§ 3.350(b) (2010).  The factors for determining the need for 
regular aid and attendance are set forth in 38 C.F.R. § 3.352(a), 
which include (it is not required that all of the enumerated 
factors are found to exist): inability to dress or undress, 
inability to keep oneself clean and presentable, frequent need of 
aid to adjust a prosthetic device, inability to feed oneself due 
to loss of coordination of upper extremities or extreme weakness, 
inability to attend the wants of nature, or physical or mental 
incapacity that requires care or assistance on a regular basis to 
protect from the hazards or dangers of the daily environment.

Special monthly compensation at the lower "housebound rate" is 
generally provided for a veteran who is not in need of regular 
aid and attendance but who has a single permanent disability 
rated 100 percent disabling and either (a) has additional 
service-connected disability or disabilities independently rated 
at 60 percent, or (b) is permanently housebound by reason of 
service-connected disability or disabilities.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.350(i) (2010); see also VAOPGCPREC 66-91 
(Aug. 15, 1991) (combining disabilities for 60 percent rating).  
A Veteran will be determined to be permanently housebound when he 
or she is substantially confined to his or her house (or ward or 
clinical areas, if institutionalized) or immediate premises due 
to disability or disabilities which it is reasonably certain will 
remain throughout his or her lifetime. 38 U.S.C.A. § 1502(c); 38 
C.F.R. § 3.351(d)(2).

As an initial matter, the June 2008 RO decision reduced the 
Veteran's SMC from the housebound rate to the "k" rate citing 
the fact that the Veteran's disability rating for his service-
connected prostate cancer was reduced from 100 percent to 20 
percent disabling (in the same rating decision) and that he had 
no other service-connected disability that was assigned a total 
disability rating.  See 38 U.S.C.A. § 1114(s); 1521(e) (2010) 
(generally requiring "a service-connected disability rated as 
total" for the housebound SMC rate).  The Board notes, however, 
that recently, the Court of Appeals for Veterans Claims (Court) 
held in Chandler v. Shinseki, 24 Vet. App. 23 (2010) (discussing 
Hartness v. Nicholson, 20 Vet. App. 216 (2006)), that Veterans 
over the age of 65 do not need to meet the requirement of having 
a service-connected disability rated as totally disabling in 
order to qualify for SMC at the housebound rate (noting that they 
are considered totally disabled due to age).  In that regard, the 
Board notes that the Veteran is over the age of 65 (as he was 
born on December 1, 1935), and he has a combined 90 percent 
rating for his service connected disabilities.

With regard to whether the Veteran is entitled to SMC based on 
the need for regular aid and attendance (at a higher rate than 
the housebound rate), the Board acknowledges that an October 2006 
VA examination (prostate) notes that the Veteran's "severe" 
polyneuropathy "severely affects" his daily activities, and 
that in August 2008, the Veteran submitted an undated Physician's 
Report for Housebound Aid and Attendance Benefits that, in short, 
reflects that the Veteran has difficulties due to his peripheral 
neuropathy and that he is unable to dress or bathe himself or to 
leave his residence without the assistance of a caregiver (the 
Board notes that the Veteran is presently service-connected for 
bilateral lower extremity peripheral neuropathy).

The Board notes, however, that the Veteran has not been provided 
with an adequate VA examination relating to his claim.  In light 
of the above clinical findings noted in the October 2006 VA 
(prostate) examination and in the undated Physician's Report for 
Housebound Aid and Attendance Benefits, the Board finds that a 
remand is necessary to address whether the Veteran is in need of 
regular aid and attendance due to service-connected disability.  
See 38 U.S.C.A. § 5103A(d) (West 2002); see also 38 C.F.R. 
§ 3.344(c) (2010) (VA examination disclosing improvement is 
required to warrant a reduction in rating).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the veteran for examination by 
the appropriate medical professional to 
determine the nature and extent of his 
service connected and nonservice-connected 
conditions.  All indicated tests and studies 
should be performed.  The claims folder, 
including a copy of this remand, must be 
provided to the examiner in conjunction with 
the examination.

The examiner is asked to provide an opinion 
as to whether it is at least as likely as not 
that the Veteran's service-connected 
disabilities, including multiple shell 
fragment wounds of the left forearm and 
thumb, right foot, right ankle, and left and 
right thighs, a healed left fifth metatarsal 
fracture, a right cheek scar, erectile 
dysfunction, diabetes mellitus, peripheral 
neuropathy of the bilateral lower 
extremities, and prostate cancer, render him 
(a) housebound, and/or (b) with the need for 
regular aid and attendance of another person.

The examiner is also asked to specifically 
note whether, due to the Veteran's service-
connected disabilities, he is (without 
assistance): (a) unable to dress or undress, 
(b) unable to keep himself clean and 
presentable (e.g., bathe), (c) unable to 
adjust a prosthetic device that is in 
frequent need of adjustment, (d) unable to 
feed himself due to loss of coordination of 
upper extremities or extreme weakness, (e) 
unable to attend the wants of nature, and (f) 
whether the Veteran has physical or mental 
incapacity due to his service-connected 
disabilities that requires care or assistance 
on a regular basis to protect him from the 
hazards or dangers of his or her daily 
environment: 

The examiner must provide a complete 
rationale for all opinions expressed.

2.  After the above development has been 
completed, readjudicate the Veteran's claim.  
If the claim remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
After they have been given the applicable time 
to submit additional argument, the claim 
should be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



